Title: To Thomas Jefferson from Albert Gallatin, 20 January 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir,
                     Treasury Department January 20th. 1809
                  
                  I have the honor to transmit a Report prepared in compliance with the Resolution of the Senate of the 17th. instant, and which, together with the annexed documents, includes all the measures adopted by this Department in conformity with your instructions to carry into execution the Act of Congress of 13th. February 1806. That Report does not however embrace that part of the enquiry which relates to the object to which the sums appropriated by the Act were authorised or intended to be applied: the instructions to that effect having of course been transmitted by the Department of State.
                  I have the honor to be, with the highest respect, Sir, Your most obedient Servant
                  
                     Albert Gallatin
                     
                  
               